Citation Nr: 1738177	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  08-29 276	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD), status-post triple-vessel coronary artery bypass graft, to include the propriety of the reduction from 100 to 30 percent, effective from March 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to August 1978.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Veterans Law Judge (VLJ) in May 2010.  A transcript of the hearing is of record.  The Veteran was notified by letter in August 2016 that the VLJ who presided at this hearing had retired, and of his right to have another hearing before a VLJ to render a decision in his appeal as required by 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2017).  In a September 2016 response to this letter, the Veteran indicated that he did not desire another hearing before a VLJ, and requested consideration of his case based on the evidence of record. 

Briefly summarizing the procedural history, by way of an August 2006 rating decision, the Veteran was granted service connection for CAD with an evaluation of 30 percent, effective April 28, 2006, and an evaluation of 100 percent from May 10, 2006.  An October 2007 rating decision proposed to reduce his 100 percent rating to 30 percent.  The Veteran's rating was reduced pursuant to a February 2008 rating decision.  The February 2008 rating decision assigned a 30 percent rating, effective March 1, 2008.  The Veteran filed a notice of disagreement in March 2008.

This case was initially before the Board in November 2010 when the claims were remanded for further development.  In an April 2014 decision, the Board determined that the reduction of the rating for CAD to 30 percent was proper, and additionally denied a claim for entitlement to a rating in excess of 30 percent for the Veteran's service-connected CAD.  The Veteran then filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In November 2014, the Court granted a Joint Motion for Remand (JMR) and remanded the case to the Board for readjudication consistent with the motion.  

Thereafter in a January 2015 decision, the Board again determined that the reduction of the rating for CAD to 30 percent was proper, and additionally denied a claim for entitlement to a rating in excess of 30 percent for the Veteran's service-connected CAD.  The Veteran once again filed an appeal to the Court.  In October 2015, the Court granted a JMR and remanded the case to the Board for readjudication consistent with the motion.  The Board remanded the case in March 2016 and December 2016 to conduct development pursuant to the directives of the October 2015 JMR. 


FINDINGS OF FACT

1.  By an August 2006 rating the decision, the RO granted service connection for CAD, status-post triple-vessel coronary artery bypass graft and granted an initial 30 percent disability rating for CAD, with a rating of 100 percent effective May 10, 2006. 

2.  By a February 2008 rating action, the RO implemented a reduction to 30 percent for CAD, effective March 1, 2008.

3.  The 100 percent rating for the Veteran's service-connected CAD, status-post triple-vessel coronary artery bypass graft had been in effect for less than five years at the time it was reduced to 30 percent, effective March 1, 2008.

4.  In reducing the disability evaluation for CAD, status-post triple-vessel coronary artery bypass graft, the RO in its February 2008 decision met all due process requirements in executing such a reduction, and the decision to reduce the rating was properly substantiated by the evidence of record, to include clinical findings demonstrating improvement under the ordinary conditions of life and that the  criteria for a 100 percent rating were no longer met.   

5.  Since March 1, 2008, the Veteran's service-connected CAD, status-post triple-vessel coronary artery bypass graft, has not been manifested by more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW
	
1.  The reduction of the disability rating for the Veteran's CAD, status-post triple-vessel coronary artery bypass graft, from 100 percent to 30 percent was proper. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e); 3.159, 3.343, 3.344, 4.71a, Diagnostic Code (DC) 7005 (2017).

2.  The criteria for a rating in excess of 30 percent for CAD, status-post triple-vessel coronary artery bypass graft for the period beginning March 1, 2008, are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.104, DC 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the development requested in the March and December 2016 remands has been substantially completed.  The Board recognizes that the February 2017 VA examination conducted pursuant to the most recent remand was not completed by a cardiologist as directed by remand.  However, the remand specifically requested that if a cardiologist was unavailable, an explanation should be provided.  In this case, the February 2017 VA examiner acknowledged the Board's request for a cardiologist to examine the Veteran, and explained that no cardiologist was on staff at the Compensation and Pension Clinic. She then thoroughly explained her qualifications identifying that she indeed had the expertise required for critical review of this case, evaluation of the Veteran, and provision of the requested opinions.   She noted she had training at the University of Florida College of Medicine, residency at Johns Hopkins Hospital, greater than 25 years of experience in internal medicine in direct patient care, and ongoing maintenance of active certification by the American Board of Internal Medicine.  She spent 60 minutes face to face with the Veteran, examined prior clinical testing, and spent extensive time performing record review and formulating the report.  

In compliance with the Board's remand instructions, although a cardiologist was not utilized, an explanation was provided indicating one was not available at the Veteran's clinic.  Moreover, the Board believes that the education and experience of the February 2017 VA examiner, coupled with her thorough level of review and analysis (as articulated within the examination report) demonstrates she has the expertise and competence to step in and respond to the Board's questions where a cardiologist is otherwise unavailable.  The Board does not believe a third remand for the sole purpose of asking the same questions to a cardiologist would avail the Veteran, and the Board is satisfied that the medical questions that were open at the time of the Board's prior remand are competently and completely answered by a trained medical professional with expertise in internal medicine.  As such, the Board finds that there is substantial compliance with the Board's prior remand instructions.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
 


	(CONTINUED ON NEXT PAGE)
II. Analysis

A.  Propriety of the Reduction

The Veteran's service-connected CAD has been evaluated under DC 7005 for arteriosclerotic heart disease (CAD).  Under this DC, a rating of 10 percent is assigned when a workload of greater than 7 METs (metabolic equivalents of task) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, when continuous medication is required.  A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for LV dysfunction with an EF of less than 30 percent.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

As in initial matter, the undersigned notes that that the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the 100 percent rating to 30 percent for the service-connected CAD, status-post triple-vessel coronary artery bypass graft, were properly executed by the RO.  In this regard, RO notified the Veteran of a proposed rating reduction in October 2007 (issued in an October 2007 rating decision), instructing the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a February 2008 rating decision, and the RO informed the Veteran of this decision by letter dated February 26, 2008.

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).

In this case, the 100 percent rating for the Veteran's service-connected CAD, status-post triple-vessel coronary artery bypass graft, was not in effect for 5 years or more, and the preceding paragraphs do not apply.  Indeed, the 100 percent rating for the service-connected CAD, status-post triple-vessel coronary artery bypass graft granted by the August 2006 rating decision was in effect from May 10, 2006 to February 28, 2008.  As such, a reexamination disclosing improvement in the Veteran's CAD will warrant a reduction in rating.  38 C.F.R. § 3.344(c)

Notwithstanding the above, total disability ratings, such as the 100 percent rating for CAD assigned in this case, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition. Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether a Veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a).  It was the Board's failure in its June 2015 decision to discuss, pursuant to 38 C.F.R. § 3.343(a), the Veteran's unemployment that made it "unclear as to whether the Veteran's improvement in METs was made under the ordinary conditions of life," as noted in the October 2015 JMR.

Analyzing the evidence of record to determine whether the Veteran attained improvement under the ordinary conditions of life so as to warrant the reduction in the total rating, at an August 2006 VA examination, the Veteran reported that he could not do lawn mowing if he had to push the mower and that he become diaphoretic after raking leaves for more than 10 minutes.  He also reported sternal pain if he lifted anything over 15 pounds and noted that he was able to walk on a treadmill very slowly for one mile, but then he is completely incapacitated for at least 30 minutes.  It was estimated that his METs level at that time was less than 3, but was expected to improve in the next months.  The Veteran was diagnosed with CAD status post coronary artery bypass grafting.  The 100 percent rating assigned by the August 2006 rating decision under DC 7005 was based on the August 2006 VA examination demonstrating that 3 METs or less resulted in dyspnea, fatigue, angina, dizziness, or syncope.

Thereafter, the Veteran underwent a VA examination in September 2007.  The Veteran reported at that time that since his last examination, his general condition, which included shortness of breath, chest pain, sternal pain and cardiac angina pain, had remained practically the same.  Nevertheless, medical information obtained at that time showed that the Veteran's condition had improved.  To this end, it was noted that his left ventricular ejection fraction was around 56 percent and his estimated METs level had improved to between 5 and 7.  The VA examiner remarked that the Veteran was symptomatic with sternal pain, angina pain, shortness of breath, and gaining weight.  Although the examiner noted that the Veteran had demonstrated no significant improvement or change in the present examination, when compared with his last VA examination, he observed that the Veteran's left ventricular ejection fraction was around 56 percent and his METs level was between 5 and 7. 

When the September 2007 VA examination is compared to the August 2006 VA examination report that formed the basis for the 100 percent rating, the Board notes that while the VA examiner noted that there had been no significant improvement or change, the medical evidence demonstrated that the Veteran's METs value had improved, and the recorded findings with respect to METs and ejection fraction of 56 percent at the September 2007 VA examination simply do not support the assignment of a 100 percent rating. 

Improvement in the Veteran's condition is further supported by the findings from a December 2010 VA examination, which found the Veteran's estimated METs to be no less than 5-7.  This examination additionally noted that the Veteran had no history of myocardial infarction, endocarditis, pericarditis, or valvular heart disease, and the VA examiner indicated that further cardiac testing was not indicated based on the Veteran's level of disease and symptoms as described.  The VA examiner also noted that the Veteran had undergone Rubidium PET imaging in April 2010 which showed a stress score of 2, which is essentially normal.  

With respect to whether the improvement shown clinically by these examinations was made under the ordinary conditions of life, particularly with regard to the Veteran's unemployability as discussed in the October 2015 JMR, an August 2008 VA examination resulted in the conclusion by the examiner that the service-connected heart disability should not preclude light duty or sedentary employment.  Also in this regard, the December 2010 VA examination noted that the Veteran was a retired truck driver and was unable to work as such due to the combination of his heart disorder and diabetes.  However, the Veteran reported at that time that he was able to do some yardwork around the house and that he had built a fence in front of his home.  Such activity was said to be more limited by general fatigue than by chest discomfort associated with the service connected heart disorder.   

The findings from the most recent VA heart examinations conducted pursuant to the Board's remand directives conducted in April 2016 and February 2017 also weigh against a conclusion that the Veteran attained improvement under anything other than ordinary conditions of life.  More specifically, the April 2016 VA examination-which indicted a METs level of greater than between 5 and 7, said to be "consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing lawn (push mower), heavy yard work (digging)"-indicated that the examiner found the September 2007 VA examination finding of METs of 5-7 to be "correct."  The rationale was follows: 

The [V]eteran has had no objective evidence of ischemia since his CABG [coronary artery bypass graft].  He was able to go on a motorcycle ride to North Carolina 3 months after surgery.  He has a number of other medical problems which are significant which decrease his METs and his quality of life.  Among them are depression, orthopedic conditions, and morbid obesity.  He did have some chest symptoms related to the surgery itself afterward that were not felt to be due to ischemia.  The [V]eteran[']s treating providers have not felt that updated testing is indicated - it would be medically inappropriate to order testing merely for [VA benefits] purposes.  The [V]eteran[']s condition improved after the 2006 CABG and he has not had recurrence of ischemia.
 
The April 2016 VA examiner also found that the Veteran's service connected heart disorder did not impact his ability to work.  To the extend the April 2016 VA examiner did not fully answer the Board's questions, another examination was scheduled, per the Board's request in February 2017.

The February 2017 VA examination again resulted in the estimation that the Veteran's METs level due to his service connected heart disorder was at least greater than 5-7, and that the Veteran's service connected heart disorder did not impact his ability to work.  The examiner found that exercise stress testing was not required under the Veteran's current treatment plan.  The February 29017 examiner's specific responses to the December 2016 remand request included findings that the Veteran does not have congestive heart failure or left ventricular dysfunction; that the Veteran's symptoms of fatigue and atypical chest discomfort were less likely as not due to his service connected coronary artery disease; and that the August 2006 examination of METS was an accurate reflection of the Veteran's functional limitations due to his CAD at that time as it appeared to have been "based upon all reported symptoms/limitations."  With respect to the December 2016 remand directive to address the September 2007 VA examiner's statements that the Veteran's condition had not significantly improved since his previous examination in August 2006 despite an increased estimation of the Veteran's METs during that examination, the February 2017 examiner stated as follows: 

As discussed in multiple subsequent MTR [medical treatment reports] entries and VAE [VA examination] reports, [the] Veteran has had multiple NON-cardiac etiologies for his fatigue and activity intolerance.  [The] 2007 VAE report statement, "no significant improvement or change in today's present examination" most likely refers to [the] Veteran's report of persistent fatigue/activity intolerance along with exam finding of persistent obesity/weight gain.  The rendered METs level of 5-7 still gives [the] Veteran the benefit of the doubt that some of his symptoms/limitations could be related to his SC [service connected] CAD [coronary artery disease] condition.  Subsequent cardiac evaluations have shown the presence of normal systolic function/normal LVEF [left ventricular ejection fraction], and the absence of active ischemia.  This information makes is highly unlikely that [the] Veteran's fatigue/chest pain/activity intolerance is due to the SC CAD condition.  

The Board has considered the assertion by the Veteran that his service connected heart disorder has not significantly improved since his August 2006 VA examination and has rendered him employable in his prior occupation as a truck driver, but agrees with the February 2017 examiner's conclusion that the medical treatment reports of record, some of which have been detailed above, are not in accord with these assertions by the Veteran.  In this regard, the February 2017 examiner noted that the chest discomfort symptoms suffered by the Veteran prior to his CABG were different than his current symptoms, as he denied a return of the type of radiating pain into the left neck, shoulder, and arm that immediately preceded the CABG.  

Further evidence weighing against the Veteran's assertions with regard to the lack of improvement in his service connected heart disability is the fact that both the April 2016 and February 2017 VA examiners found that the such disability did not impact employment.  Moreover, the February 2017 VA examiner noted that the U.S. Department of Transpiration Federal Motor Carrier Safety guidelines do not disqualify individuals with coronary profiles such as the Veteran's from driving semi-trucks.  There are also, as referenced by the February 2017 VA examiner,  additional disabilities which potentially impact the Veteran's ability to work.  

In short, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the undersigned, but the competent medical evidence offering detailed specific findings pertinent to the matter for consideration is the most probative evidence with regard to evaluating whether the symptoms of the service-connected manifestations at issue have materially improved under the ordinary conditions of life.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board places more probative weight upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   
In this regard, the Veteran has not provided any additional medical evidence that is contrary to the opinions provided by the February 2017 VA examiner. 

In summary, the record demonstrates that the procedural requirements for a reduction in rating were followed as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings supports the reduction in rating from 100 to 30 percent for CAD.  The medical evidence on file at the time of the RO's decision to reduce the rating-as confirmed by medical assessments thereafter-also confirms improvement under the ordinary conditions of life as contemplated by 38 C.F.R. § 3.343(a).  In short, the preponderance of the evidence is unfavorable as to the matter of restoration of a 100 percent rating, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal for restoration of a 100 percent rating for the service connected heart disorder must be denied.  

B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

As noted above, in an August 2006 rating decision, the RO granted service connection for CAD with an evaluation of 30 percent effective April 28, 2006, and an evaluation of 100 percent was assigned from May 10, 2006, under DC 7005.  As determined above, the Veteran's rating was properly reduced to 30 percent, effective March 1, 2008.  Thus, while the Veteran is rated at the highest schedular rating for a portion of the appeal period, the Board must still determine if a rating in excess of 30 percent is warranted for the remainder of the appeal period. 

The Veteran has been rated at 30 percent for his CAD since March 1, 2008, under DC 7005 for arteriosclerotic heart disease (CAD).  Under this DC, a rating in excess of 30 percent (60 percent) would require more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

Reviewing the evidence, some of which has been set forth above, as pertinent to a determination of whether a rating in excess of 30 percent may be assigned after March 1, 2008, an August 2008 VA examination reflected the Veteran's METs score was 5-7, reflective of a 30 percent rating under DC 7005.  The VA examiner noted that at that time that the Veteran's service-connected disability should not preclude light duty or sedentary employment.  

At the Veteran's December 2010 VA examination, the examiner noted that since the Veteran's bypass surgery in 2006, he had not been hospitalized.  He additionally remarked that the Veteran had no history of myocardial infarction, endocarditis, pericarditis, or valvular heart disease.  The VA examiner indicated that further cardiac testing was not indicated based on his known level of disease and symptoms as described.  Accounting only for his cardiac disease, the Veteran's estimated METs was no less than 5-7.  Also noted was that the Veteran had undergone Rubidium PET imaging in April 2010 which showed a stress score of 2, which is essentially normal.  

Further weighing against a claim for a rating in excess of 30 percent are the April 2016 and February 2017 VA examinations demonstrating METs of greater than between 5 and 7; no episodes of congestive heart failure; and no left ventricular dysfunction.  Both examinations also resulted in conclusions that the Veteran's service connected heart disorder did not impact employment.  Review of the VA outpatient treatment reports, currently of record dated through June 2017, simply does not reflect a disability picture as described by the criteria for a 60 percent rating under DC 7005.  As such, a rating in excess of 30 percent for the service connected heart disability cannot be assigned under 38 C.F.R. § 4.104, DC 7005 at any time since March 1, 2008.  

The Board further finds that a staged schedular rating for the manifestations at issue after March 1, 2008, is not warranted.  

In making its determinations above, the Board again observes that it has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Again, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board places more probative weight upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue in determining that a rating in in excess of 30 percent for the service connected heart disorder cannot assigned after March 1, 2008.    

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Boards finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for CAD, status-post triple-vessel coronary artery bypass graft for the period beginning March 1, 2008.  As such, the benefit of the doubt doctrine is not applicable with respect to this matter, and entitlement to a rating in excess of 30 percent for CAD, status-post triple-vessel coronary artery bypass graft for the period beginning March 1, 2008, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.   










	(CONTINUED ON NEXT PAGE)
ORDER

The reduction in the rating for service-connected CAD, status-post triple-vessel coronary artery bypass graft, from 100 to 30 percent, effective March 1, 2008, was proper.

A rating in excess of 30 percent for CAD, status-post triple-vessel coronary artery bypass graft for the period beginning March 1, 2008, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veteran s' Appeals



Department of Veteran s Affairs


